DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10, 840, 257. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18-37 of the present Application are anticipated by claims 1-7 of U.S. Patent No. 10, 840, 257.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,  and 28-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 21 and 31 recite the limitation "a plurality of the first regions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “A semiconductor wafer comprising a semiconductor wafer…”  This limitation renders the claim indefinite because it is unclear how a semiconductor wafer can comprise itself.
Claims 29-37 are indefinite due to their dependence on indefinite claim 28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 20, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Yang (US 2017/0213839).
Regarding claim 18, Yang discloses a semiconductor memory device comprising: a semiconductor substrate (Fig.1, numeral 100) including a semiconductor portion and an insulating portion provided on a surface (Fig.1); a memory cell array  (10) provided in a first region of the semiconductor substrate (100) ([0016]); a first transistor  (12) provided in a second region of the semiconductor substrate (100); a first insulating film (124) covering the first transistor (12); and a second insulating film (126) that is in contact with the first insulating film (124), wherein the first transistor comprises: a first semiconductor layer (100); a first gate electrode  (106b) facing the first semiconductor layer (106); and a first gate insulating film (104) provided between the first semiconductor layer (100) and the first gate electrode (106b), the second insulating film (126) has a smaller diffusion coefficient of hydrogen (H) than the first insulating film (124) (note: (126) is SiN; (124) is silicon oxide; [0017]) and the second insulating film (126) includes a first portion and a second portion in contact with the semiconductor portion (100), the first portion extends along the first region  (10) and the second portion extends along the second region (12) and the second portion is provided outside of the first portion (Fig.1).
Regarding claim 20, Yang discloses wherein the second portion (126) extends along an outer edge of the semiconductor substrate (100).
Regarding claim 23, Yang discloses wherein the first insulating film (124) includes silicon (Si) and oxygen (O), and the second insulating film (126) includes silicon and nitrogen (N) ([0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tsukuda (US 2014/0213030).
Regarding claim 28, Yang discloses a semiconductor  wafer comprising: a semiconductor portion (Fig.1, numeral 100) and an insulating portion provided on a surface (Fig.1); a memory cell array  (10) provided in a first region of the semiconductor substrate (100) ([0016]); a first transistor  (12) provided in a second region of the semiconductor substrate (100); a first insulating film (124) covering the first transistor (12); and a second insulating film (126) that is in contact with the first insulating film (124), wherein the first transistor comprises: a first semiconductor layer (100); a first gate electrode  (106b) facing the first semiconductor layer (106); and a first gate insulating film (104) provided between the first semiconductor layer (100) and the first gate electrode (106b), the second insulating film (126) has a smaller diffusion coefficient of hydrogen (H) than the first insulating film (124) (note: (126) is SiN; (124) is silicon 
Yang does not explicitly disclose that a semiconductor wafer including a cell region and a dicing region.
Tsukuda however discloses that that a semiconductor wafer includes a cell region (Fig.25, “CR”) and a dicing region (DLR) ([0154]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Tsukuda to have a semiconductor wafer including a cell region and a dicing region for the purpose of fabrication a semiconductor device with memory cell having a plurality of gates (Tsukuda, [0002]).
Regarding claim 30, Yang discloses wherein the second portion (126) extends along an outer edge of the semiconductor substrate (100).
Regarding claim 33, Yang discloses wherein the first insulating film (124) includes silicon (Si) and oxygen (O), and the second insulating film (126) includes silicon and nitrogen (N) ([0017]).
Allowable Subject Matter
Claims 19, 20, and 24-27 would be allowable if Applicant would overcome the Double Patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 29, 31, 32,  and 34-37  would be allowable if Applicant would overcome the Double Patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and  if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein 3Docket No. 533399US Preliminary Amendment filed concurrently w/Continuation Application the first portion surrounds the first region and the second portion surrounds the second region.
The search of the prior art does not disclose or reasonably suggest second transistor provided in the first region, wherein the second transistor comprises: a second semiconductor layer; a second gate electrode facing the second semiconductor layer; and a second gate insulating film provided between the second semiconductor layer and the second gate electrode, wherein concentration of boron (B) in the first gate electrode is higher than concentration of boron in the second gate electrode.
The search of the prior art does not disclose or reasonably suggest third semiconductor layer; a third gate electrode facing the third semiconductor layer; and a third gate insulating film provided between the third semiconductor layer and the third gate electrode, wherein concentration of boron (B) in the third gate electrode is higher than concentration of boron in the second gate electrode, and the second insulating film includes a third portion in contact with the semiconductor portion and the third portion extends along the third region.
The search of the prior art does not disclose or reasonably suggest a third region of the semiconductor substrate provided between the second portion and an edge of the semiconductor substrate; and a second memory cell array provided in the third region, and 5Docket No. 533399US Preliminary Amendment filed concurrently w/Continuation Application the second insulating film includes a third portion in contact with the semiconductor portion and the third portion extends along the third region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891